Citation Nr: 1032020	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of legal entitlement to VA death benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in February 
1993 (hereafter, "decedent"), had recognized service with the 
United States Armed Forces during World War II.  She contends 
that she is therefore legally eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines. 

The appellant testified before the undersigned at a July 2009 
hearing.  The Board thereafter remanded the case in October 2009 
for further development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  January 2005 and April 2005 VA decisions determined that the 
appellant's husband did not have the requisite service to qualify 
her for VA death benefits; the appellant was notified of these 
decisions and of her appellate rights with respect thereto, but 
did not appeal.

2.  The evidence received since the April 2005 VA decision is 
duplicative or cumulative of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim. 




CONCLUSION OF LAW

The evidence received since the April 2005 VA decision is not new 
and material, and the issue of legal entitlement to VA death 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
the claimant of the information and evidence that is necessary to 
reopen the claim, and of the information and evidence necessary 
to establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the appellant with the 
contemplated notice in a July 2007 correspondence.  That 
correspondence included the notice contemplated by Kent, in that 
it not only advised her of the reason for the prior denial of the 
claim and of the proper criteria for reopening the claim, but 
also advised her of the information and evidence necessary to 
substantiate the underlying claim on the merits.  The Board notes 
that the claim was last readjudicated in a June 2010 supplemental 
statement of the case, thereby curing any timing deficiency 
associated with the notice.

As to any duty to assist the appellant, the instant appeal turns 
on the nature of the decedent's service.  The appellant has 
submitted the service documents in her possession that she 
believes establishes the requisite service, and the record 
reflects that the RO has obtained multiple responses from the 
National Personnel Records Center (NPRC) as to whether the 
decedent had the proper service.  The Board's October 2009 remand 
requested that the RO contact the NPRC with an alternative 
spelling of the decedent's first name, based on the appellant's 
hearing testimony (although the Board points out that not a 
single service or post-service document on file contains this 
alternative spelling).  The remand also requested that the RO 
provide the NPRC with the names of the decedent's parents, to 
assist in determining his potential status as a veteran.  The 
record reflects that the RO complied with the Board's remand, and 
additionally provided the NPRC with copies of the service records 
submitted by the appellant.  See Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).  In April 2010, the NPRC reported the results 
of its additional search.  The Board finds that the RO complied 
with the Board's October 2009 remand instructions, and that the 
NPRC's April 2010 response satisfied VA's duty to assist the 
appellant in this appeal.

The appellant has not suggested the existence of any other 
outstanding evidence to obtain, and the record does not otherwise 
suggest the presence of such evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

The United States will pay compensation to any veteran disabled 
by disease or injury incurred in or aggravated by active service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease or 
injury was incurred, provided the disability is not the result of 
the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2009).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  38 U.S.C.A. § 1310.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2009).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This provision does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

January 2005 and April 2005 VA decisions determined that the 
decedent did not have the requisite service such as to entitle 
the appellant to VA death benefits.  She was notified of this 
decision and of her appellate rights with respect thereto, but 
did not appeal.  In December 2005 VA did receive a copy of 
correspondence she sent to the NPRC in which she suggested that 
the decedent's service records were lost in a fire at the 
facility, and requested that they look at his Philippine service 
records and "kindly verify carefully the matter at issue."  She 
essentially repeated this request to the NPRC in July 2006.  She 
did not communicate any disagreement with VA's January or April 
2005 determinations, and her December 2005 correspondence did not 
include any new evidence not considered in the April 2005 VA 
decision.  She filed her claim to reopen in March 2007. 

Consequently, the claim may be considered on the merits only if 
new and material evidence has been received since the time of the 
April 2005 VA decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2009). 

The evidence on file at the time of the April 2005 decision 
included a November 1945 report of physical examination for the 
appellant from the Philippine Army, which did not reference any 
U.S. Armed Forces, Far East (USAFFE) service.  The evidence also 
included a January 1946 affidavit by the decedent indicating that 
he served with the USAFFE.  He explained that he was assigned to 
"C Coll. Co, 51st Med Bn" until April 1942, when he became a 
prisoner of war before escaping the Bataan death march.  He 
indicated that he then served with the 1st Mastabe Regiment from 
September to December of 1944, and thereafter rejoined service in 
August 1945 (after living as a civilian in the interim).

The previously considered evidence additionally included the 
report of a May 1946 examination of the decedent, accompanied by 
an unsigned cover letter indicating that the examination was 
being conducted as part of the processing of "this EM" from the 
Armed Forces of the U.S. to the Philippine Commonwealth; the 
cover letter did not identify the referenced "EM."

The prior evidence included a discharge document for the decedent 
generated by the Philippine Army.  The document indicated that he 
served from December 1941 to May 1946, but did not reference 
service with USAFFE.

The evidence of record at the time of the April 2005 decision 
also included a July 1987 Certification by the Republic of the 
Philippines Department of National Defense.  The Certification 
indicated that, according to records held in that office, the 
decedent served from December 1941 to May 1946 with the "C Coll 
Co, 51st Med Bn (F-23)" in the USAFFE.

The previously considered evidence also included the November 
1987 affidavit of C.D.R., who indicated that he served with the 
appellant in the USAFFE.

The evidence additionally included January 1989 and April 2005 
responses by the pertinent service department indicating that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the U.S. Armed Forces.

The previously considered evidence lastly included statements by 
the decedent, and by the appellant.  The decedent indicated that 
he served in the USAFFE from December 1941 to May 1946, including 
with the Armed Forces of Bataan in 1942, with the 1st Masbate 
Regiment in 1943, and with the 1st Replacement Regiment (C 
Company) from 1944 through 1945.  The appellant essentially 
repeated the decedent's assertions concerning his service.

Pertinent evidence added to the record since the April 2005 
decision includes a W.D. A.G.O. Form 24 "Service Record"; a 
"Form 23" showing the decedent's service dates, duplicate 
copies of the service records previously considered (including 
the Philippine Army discharge notice), the decedent's death 
certificate; a June 2007 statement from the National Archives and 
Records Administration (NARA), an April 2010 certification by the 
NPRC, and the appellant's statements and July 2009 testimony.

The W.D. A.G.O. Form 24 "Service Record" has the decedent's 
name on it, but with no indication of the type of service he had.  
The form indicates that the record covered the period from 
December 1941 to a blank ending date.  Given that the service 
record does not indicate that the decedent served with the 
USAFFE, and is in fact incomplete (with no ending date listed), 
the Board finds that it does not tend to show that the decedent 
had the requisite service with the U.S. Armed Forces.  
Consequently, it does not raise a reasonable possibility of 
substantiating the claim.

The other service records previously considered are clearly not 
new.   As to the Form 23, it indicates that the decedent entered 
service in December 1941 and was discharged in May 1946.  The 
Form 23 does not establish that the decedent served with the U.S. 
Armed Services in any capacity.  It therefore is not material.
The death certificate shows that the decedent expired in February 
1993.  The June 2007 statement from NARA indicates that no 
records for the decedent were located.  Neither document 
addresses the nature of the decedent's service, including whether 
he served with the U.S. Armed Services in any capacity.  
Consequently, although new, they are not material.

The April 2010 certification by the NPRC again indicates that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the U.S. Armed Forces.  The certification is clearly 
against the claim, and can not suffice to reopen the matter.

In her statements and testimony, the appellant reiterates her 
contention that the decedent served with the USAFFE and was a 
prisoner of war.  Her statements are duplicative of those 
previously considered, and cumulative those of the decedent which 
were also considered at the time of the April 2005 decision.  Her 
statements and testimony offer no new information, and therefore 
do not constitute new or material evidence.

In sum, the evidence submitted since the April 2005 decision is 
either duplicative or cumulative of evidence previously 
considered, or does not tend to show that the decedent had the 
requisite service such as to establish legal entitlement of the 
appellant to VA death benefits.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and the 
appellant's claim of legal entitlement to VA death benefits is 
not reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence not having been received to reopen the 
claim of legal entitlement to VA death benefits, the benefit 
sought on appeal is denied.





____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


